Caton, C. J. The only question in this case is, whether city ordinances imposing penalties for certain acts are penal statutes within the meaning of our law which requires security for costs to be given in prosecutions under penal statutes. This question was directly raised and expressly decided in the case of the Town of Lewistown v. Proctor, 23 Ill. 533. We have, upon the argument of this case, reconsidered the question, and are still of the opinion, that it was not the intention of the legislature, in the enactment of that law, to embrace within it city ordinances. The judgment must be reversed, and the cause remanded. Judgment reversed.